Title: From James Madison to the Senate, 8 April 1816
From: Madison, James
To: Senate


                    
                        
                            April 8th 1816.
                        
                    
                    I nominate
                    James Trecothick Austin, of Massachusetts to be agent on the part of the United States as authorized by the Treaty of Ghent, for managing the business of the United States under the 4th Article of said Treaty.
                    
                    Samuel Hawkins, of New York, to be agent in like manner for managing the business of the United States under the 6th and 7th Articles of the same Treaty.
                    
                        
                            James Madison
                        
                    
                